Per Curiam.—
The language of the 23d section of the act of assembly is, that “ tavern reckonings as aforesaid,”-are not to be recovered. The previous sections of the act, to which we must refer the term. “ as aforesaid,” provide against debts for liquors, and debts contracted by apprentices, &c. to the effect that they are not recoverable. But as to the case before us, the 17th section applies, which is “ that every inn-keeper shall keep good entertainment for man and horse,” under a certain penalty. The plain meaning of this is, that the price of board at an inn or tavern, is not prohibited as to its recovery. The term “ board” includes the ordinary necessaries of life, and must be considered as being synonymous with the word “ entertainment,” in the act. The cases in 5 S. & R. 141, and 6 Watts 65, were determined on the provisions of the acts prior to that of the 11th March, 1834.
Rule discharged.